*435OPINION.
Teammell:
At the hearing the respondent conceded that the sale was an installment sale and that all of the gain should not be taxed in 1920. It was also conceded that the sales price was $60,000 and that the cost prior to March 1, 1913, was less than the March 1, 1913, value. This leaves for consideration here only the question as to the March 1,1913, value.
On this question witnesses who were qualified to express their opinions as to the value of the property, testified. Testimony was also introduced as to the sales of other property in the vicinity and from all of the testimony it is our opinion that the March 1, 1913, value was $40,000.

Judgment will he entered under Rule 50.